July 24,   1975


The Honorable  Joe Resweber                         Opinion   No.    H-   647
Harris County Attorney
Harris County Courthouse                            Re: Authority of Harris County
Houston, Texas    77002                             Commissioners    Court to impose a
                                                    charge for handling of child support
                                                    payments by the juvenile probation
                                                    department.

Dear Mr.    Resweber:

        You have requested     our opinion   regarding   the authority      of the Harris
County Commiesionerlr    Court to impose a handling charge of $ . 50 on both
the receipt and disbursement   of child support payments by the Child Support
Division of the Harris County Juvenile Probation Department.

        Article   5139VV,    V. T. C. S., creates the Harris        County Juvenile   Board
and prescribes    its duties,   one of which ie to:

                  . . . direct whether the district clerk or the chief
                  juvenile probation officer shall receive payments
                  for the support of wives and children made under
                  the order of the district and criminal    district courts
                  or the courts of domestic   relations  of Harris County.
                  V. T. C. S.  art. 5139VV,   8ec. 5(fl.

         Receipt and disbursement     of child support payments is strictly circum-
scribed by the terms of the statute.      Whether these funds are administered    by
the juvenile probation officer or by the district clerk,     they may be received and
disbursed   only as directed by “order of the district and criminal district courts
or the courts   of domertii   relations.   . . ” V. T. C.S. art. 5139VV, sec. IO(a)
and (b).

        In counties having a population of more than 350,000,    a charge of $3.00
is added to the filing fee of every divorce petition for the express purpose of
maintaining   the child support office of the county’s probation department.
V. T. C. S. art. 5142a-1.




                                      p,   2842
I
    .   -
                                                                                          .




        The Honorable    Joe Reaweber,     page 2    (H-647)




             The statute contains no authorization   for the imposition  of any
        administrative    fee by either the juvenile board or by the commissioners
        court.   It is well established  that unless a fee is provided by law for an
        official service that is required to k performed.     none may lawfully be
        charged.     Nueces County v. Currington,    162 S.W.2d 687 (Tex.Sup.  1942);
        McCalla    v. City of Rockdale,   246 S.W. 654 (Tex. Sup. 1922); Attorney
        General Opinion H-443 (1974).

             The powers of a county are strictly limited to those set forth by the
        Constitution or by statute.     Harrison County v. City of Marshall,   253
S.W.2d 67, 69 (Tex. Civ. App. --Fort     Worth 1952. writ ref’d); Wichita
        County v. Vance,      217 S.W.2d 702, 703 (Tex. Civ.App.  --Fort  Worth
        1949, writ ref’ d. n; r. e. ).

             In view of the absence of any statutory authority for the imposition
        by the Harris County Commissioners         Court of a handling charge on the
        receipt and disbursement      of child support payments,    the limiting   language
        of article 5139VV.     and the statutory authorization  of a $3.00 charge upon
        the filing of divorce petitions for the purpose of administering       the child
        support office,   it is our opinion that the Harris County Commissioners
        Court may not impose any charge upon the receipt or disbursement              of
        child support payments by the Child Support Division of the Harris County
        Juvenile Probation Department.

                                     SUMMARY

                    The Harris County Commissioners     Court is not
                authorized to impose a charge for the handling of child
                support payments by the juvenile probation department,

                                                  Very   truly yours,




                                            /   /Attorney      General   of Texas




                                           p, 2843
.   .-   -




             The Honorable   Joe Resweber,    page 3      (H-647)




             APPROVED:




             DAVID   M.   KENDALL,   First   Assistant




             C. ROBERT HEATH.        Chairman
             Opinion Committee




                                                  p.   2844